UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4001


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ALIMAMY BARRIE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.       Paul W. Grimm, District Judge.
(8:14-cr-00006-PWG-1)


Submitted:   September 30, 2015           Decided:   November 23, 2015


Before FLOYD and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Julie L. B. Johnson, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Greenbelt, Maryland; Christopher R. Healy, PERKINS COIE LLP,
Washington, D.C., for Appellant. Rod J. Rosenstein, United
States Attorney, Kelly O. Hayes, Assistant United States
Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Alimamy Barrie appeals from his convictions and sentence

imposed for wire fraud and aggravated identity theft.                     He argues

that the district court erred in denying his motion in limine to

exclude an out of court identification of him by a witness, that

the court erred in permitting the Government to admit evidence

of    Barrie’s    prior    fraud    conviction      and   method     of     criminal

behavior, and that the court erred in calculating the amount of

intended   loss    under    the     Sentencing      Guidelines.       Finding      no

error, we affirm.

      Barrie argues that the out of court photo identification

that witness Greenfield made was not sufficiently reliable to

admit at trial.        Barrie contends that Greenfield’s testimony was

inconsistent, Greenfield did not have sufficient opportunity to

observe Barrie at the residence, and that his testimony did not

elicit    any    articulated       attention   to    detail    to    support      the

identification, among other contentions.

      When considering the denial of a suppression motion, this

court reviews de novo the district court’s legal conclusions,

and   reviews    its    factual     findings   for    clear    error.         United

States v. Saunders, 501 F.3d 384, 389 (4th Cir. 2007).                            “Due

process    principles      prohibit     the    admission      at    trial    of    an

out-of-court      identification       obtained      through       procedures      so

impermissibly suggestive as to give rise to a very substantial

                                         2
likelihood   of   irreparable    misidentification.”     Id.    (internal

quotation marks omitted).       However, where, after considering the

totality of the circumstances, an identification is found to be

reliable, an unduly suggestive identification procedure will not

warrant exclusion of the identification.        Id.    Therefore, when

reviewing a district court’s order denying a defendant’s motion

to exclude an identification, this court first asks whether the

defendant demonstrated “that the photo identification procedure

was    impermissibly     suggestive”     and   then     “whether      the

identification was nevertheless reliable in the context of all

of the circumstances.”      Id. at 389–90.      Thus, this court may

uphold a district court’s denial of a motion to suppress if it

finds the identification reliable, without determining whether

the identification procedure was unduly suggestive.            Holdren v.

Legursky, 16 F.3d 57, 61 (4th Cir. 1994).

      “[A]dmission of the identification evidence is not error if

the evidence was nevertheless reliable under the totality of the

circumstances.”    United States v. Greene, 704 F.3d 298, 308 (4th

Cir. 2013) (internal quotation marks omitted).         The factors used

to determine whether an identification is reliable include:

      the opportunity of the witness to view the criminal at
      the time of the crime, the witness’ degree of
      attention,   the  accuracy   of  the   witness’  prior
      description of the criminal, the level of certainty
      demonstrated by the witness at the confrontation, and
      the length of time between the crime and the
      confrontation.

                                    3
Neil v. Biggers, 409 U.S. 188, 199-200 (1972).

      We     conclude       that    the    district       court      properly        denied

Barrie’s      motion        to     exclude        Greenfield’s         testimony        and

identification.            Because the Government does not contest the

district     court’s       finding    that       the   photo       identification       was

impermissibly         suggestive,         we      proceed      directly         to      the

identification’s reliability and conclude that the totality of

the     circumstances         demonstrates         that     witness       Greenfield’s

identification was nevertheless reliable.

      Barrie was convicted of a prior offense of conspiracy to

commit wire and mail fraud.               The Government sought to introduce

evidence      of     the    crime    because       the    prior       conviction        was

substantially similar to the charged conduct and was therefore

relevant and necessary to establish Barrie’s identity as the

perpetrator of the present offenses.                   Barrie contended that the

details of the prior fraud conviction were not similar enough to

permit inclusion under Federal Rule of Evidence 404(b).                                This

court      reviews    for    abuse    of       discretion      a    district     court’s

decision to submit prior bad acts evidence.                          United States v.

Williams, 740 F.3d 308, 314 (4th Cir. 2014).                       Generally, we will

not find that a district court “abused its discretion unless its

decision to admit evidence under Rule 404(b) was arbitrary and

irrational.”       Id. (internal quotation marks omitted).


                                             4
       Rule 404(b) “prohibits evidence of other crimes, wrongs, or

acts    solely      to   prove    a   defendant’s       bad   character,     but      such

evidence . . . may be admissible for other purposes, such as

proof    of        motive,    opportunity,          intent,      preparation,         plan,

knowledge, identity, or absence of mistake or accident.”                          United

States v. Byers, 649 F.3d 197, 206 (4th Cir. 2011) (internal

quotation marks and brackets omitted).                    To be admissible under

Rule 404(b), the proffered “bad acts” evidence must be relevant

to an issue other than character, necessary to prove an element

of the crime charged, reliable, and its probative value must not

be substantially outweighed by its prejudicial nature.                            United

States v. Fuertes, ___ F.3d ___, ___ 2015 WL 4910113, *4 (4th

Cir. Aug. 18, 2015) (No. 13-4755).                      Under this standard, we

conclude that there was no abuse of discretion in the district

court’s decision to admit Barrie’s prior conviction.

       Finally, Barrie argues that the district court erred in

applying      a    16-level      sentencing        enhancement    pursuant       to    U.S.

Sentencing          Guidelines        Manual       § 2B1.1(b)(1)(I)        (2014)        by

calculating the intended loss of the fraud committed by Barrie

to exceed $1,000,000.             We review a sentence for reasonableness,

applying      an    abuse    of   discretion         standard.      Gall    v.    United

States, 552 U.S. 38, 46 (2007).                     The court first reviews for

significant procedural error, and if the sentence is free from

such error, it then considers substantive reasonableness.                              Id.

                                               5
at 51.    In assessing Guidelines calculations, the court reviews

factual findings for clear error, legal conclusions de novo, and

unpreserved     arguments    for   plain     error.      United   States     v.

Strieper, 666 F.3d 288, 292 (4th Cir. 2012); see also United

States v. Otuya, 720 F.3d 183, 191 (4th Cir. 2013) (district

court’s calculation of loss amount reviewed for clear error),

cert. denied, 134 S. Ct. 1279 (2014).           We will “find clear error

only if, on the entire evidence, [the court is] left with the

definite and firm conviction that a mistake has been committed.”

United States v. Manigan, 592 F.3d 621, 631 (4th Cir. 2010)

(internal quotation marks and citations omitted).

     The mechanics of Barrie’s fraud scheme support the district

court’s    determination      that     the    intended     loss       was   over

$1,000,000.      Barrie     admitted    to   knowing     that   the    Fidelity

account held more than $1,000,000, calling it a “treasure” or

“paradise.”      He admitted to ordering the checks for a Wells

Fargo account so that he could draw the funds out of the linked

account and that he and his associates had multiple ways to

drain the account.     The prior conviction established Barrie and

his associates’ method to drain a retirement account and in this

case everything was in place to empty the victim’s account.                 The

victim fortuitously stopped the first scheduled wire transfer

before it occurred.        The mechanics of Barrie’s fraudulent scheme

support   the   district    court’s    determination     that   the    intended

                                       6
loss   was   over   $1,000,000.   We   therefore   conclude   that   the

district court’s determination of intended loss was not clear

error.

       Accordingly, we affirm the judgment.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                              AFFIRMED




                                  7